          Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 1 of 11


                                                                  ORIGINAL
Approved:

                                       es Attorney

Before:      THE HONORABLE BARBARA MOSES
             United States Magistrate Judge
             Southern District of New York

                                                       x   19MAG 625 4
UNITED STATES OF AMERICA                                   19 Mag.

               - v. -                                      RULE 5 ( c) ( 3)
                                                           AFFIDAVIT
MUJAHEDEEN HASAN,

                     Defendant.
                                   -   -   -   -   -   x


SOUTHERN DISTRICT OF NEW YORK, ss:

          JOHN BASSO, being duly sworn, deposes and says that he
is a Special Agent of the Federal Bureau of Investigation
("FBI"), and charges as follows:

          On or about July 3, 2019, the United States District
Court for the District of Maine issued a warrant for the arrest
of "Mujahedeen Hasan" for violating the conditions of his
pretrial release, as set by that court on or about May 31, 2019.
A copy of the arrest warrant and the motion for revocation of
bail on which it was issued is attached as Exhibit A.

          I believe that MUJAHEDEEN HASAN, the defendant, who
was arrested on July 3, 2019, in the Southern District of New
York, is the same individual as "Mujahedeen Hasan," who is
wanted by the United States District Court for the District of
Maine.

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          1.   I am a Special Agent with the FBI.  This
affidavit is based upon my personal participation in the
investigation of this matter, as well as on my conversations
with other law enforcement officers and my examination of
       Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 2 of 11



documents, reports, and records.  I have been involved in
determining whether MUJAHEDEEN HASAN, the defendant, is the same
individual as the "Mujahedeen Hasan," named in the July 3, 2019
arrest warrant from the United States District Court for the
District of Maine.  Because this Affidavit is being submitted
for the limited purpose of establishing the identity of the
defendant, I have not included in this Affidavit each and every
fact that I have learned. Where I report statements made by
others, those statements are described in substance and in part,
unless otherwise noted.

          2.    Based on my review of documents from proceedings
in the United States District Court for the District of Maine, I
know that, on or about July 3, 2019, the United States District
Court for the District of Maine issued a warrant for the arrest
of "Mujahedeen Hasan" (the "Arrest Warrant").   The Arrest
Warrant was issued based on a motion to revoke bail filed by the
U.S. Attorney's Office for the District of Maine, charging
"Mujahedeen Hasan" with violating the conditions of his pretrial
release.  Those conditions required, among other things, that
"Mujahedeen Hasan" comply with supervision by the Pretrial
Services Off ice of the Southern District of New York and
participate in a drug treatment program.

          3.   On or about July 3, 2019, MUJAHEDEEN HASAN, the
defendant, was arrested upon arriving at the Pretrial Services
Office of the Southern District of New York.  I know that
MUJAHEDEEN HASAN, the defendant, is the same person as
"Mujahedeen Hasan" who is wanted by the United States District
Court for the District of Maine because I participated in the
initial arrest of "Mujahedeen Hasan" on or about May 2, 2019,
which led to the imposition of the pretrial release conditions
"Mujahedeen Hasan" is charged with violating.




                                    2
       Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 3 of 11



          WHEREFORE, I respectfully request that
MUJAHEDEEN HASAN the defendant, be imprisoned or bailed as the
case may be.



                             ~~
                        ~~BASSO
                            Special Agent
                            Federal Bureau of Investigation


Sworn to before me this
3rd day of July, 2019.




THE HONORABLE BARBARA MOSES
United States Magistrate Judge
Southern District of New York




                                    3
Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 4 of 11




                         Y .LIS:IHX:!I
                      Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 5 of 11



AO 442 {Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                for the
                                                            District of Maine

                  United States of America
                             v.                                   )
                                                                  )       CaseNo.     1:19-mj00146-JCN
                                                                  )
                   MUJAHEDEEN HASAN                               )
                                                                  )
                                                                  )
                             Defendant

                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)       MUJAHEDEEN HASAN
                                 --~-~-----~------------------------
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0    Superseding Indictment     0 Information      0 Superseding Information              0 Complaint
0 Probation Violation Petition            0 Supervised Release Violation Petition      0 Violation Notice          ~Order of the Court

This offense is briefly described as follows:
  Violation of Order Setting Condition(s) of Release; 18:3148




Date:    I   I~\ ;;10\ 9
City and state:       Bangor, Maine                                                 Maggie Melanson, Dep.uty Clerk
                                                                                         Printed name and title


                                                               Return
          This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date: _ _ _ _ _ _ __
                                                                                       Arresting officer's signature



                                                                                          Printed name and title
                        Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 6 of 11



AO 442 (Rev. ll/11) Arrest Warrant (Page 2)



                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:               _ __
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                  Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable}:




Date oflast contact with pretrial services or probation officer (if applicable):
         Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 7 of 11




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

NOTE: This docket entry (or case) is SEALED. Do not allow it to be seen by
unauthorized persons.

NOTE: This docket entry (or case) is sealed, no email notices have been sent.

                                      U.S. District Court

                                       District of Maine

Notice of Electronic Filing

The following transaction was entered on 7/3/2019 at 2:02 PM EST and filed on 7/3/2019
Case Name:          USA v. GRASETTE ET AL
Case Number:        1: l 9-mj-00146-JCN
Filer:
Document Number: 62(No document attached)

Docket Text:
ORDER granting [61] Motion for Warrant; Sealed until Arrest or until Detainer is
Lodged as to MUJAHEDEEN HASAN (2) By MAGISTRATE JUDGE JOHN C.
NIVISON. (NIVISON, JOHN)


1:19-mj-00146-JCN-2 No electronic public notice will be sent because the case/entry is
sealed.


                                                                  ..~,




                                                         "- :·"~-\ ,:ri .-_~· :·
                                                             , ATTEiSTEr· -:·, .,_ 'Y
                                             I hereby a.tt~~t ~l')d t.eni~ :~i1·~i -~ltis iS::a printed copY ot
                                             a doe1,1~1 wtil          W111S~lectro~1~ tiled with.the
                                             Un• i;ta.-s Ois               · fllr the Diatrict of Mslne.
                                             eat.ftlled:                                   .

                                                                                               K
         Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 8 of 11

 \
Case 1:19-mj-00146-JCN Document 61 *SEALED*                    Filed 07/03/19 Page 1of2           PagelD
                                                #:   164


                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE                                     ')
                                                                        •.•;';_      I
                                                                        1 i.   ~ ;

 UNITED STATES OF AMERICA                       )
                                                )          No. 1:19-mj-146-JCN
         v.                                     )
                                                )
 MUJAHEDEEN HASAN                               )


                                  MOTION TO REVOKE BAIL

         The United States moves that the Comt revoke Defendant's pre-trial release. In supp01t of

 this motion, the Govemment states the following:

         1.      On May 2, 2019, Defendant Mujahadeen Hasan made an initial appearance on a

 criminal complaint in the United States District Court for Southern District of New York. He

 was released on a $50,000 bond with conditions including that he submit to urinalysis and, if

 positive, a condition of drug testing and treatment would be added. On May 20, 2019, his

 conditions ofrelease set in the Southern District of New York were continued by this Court. On

 May 31, 2019, this Comt entered an order requiring the defendant to undergo detoxification and

 rehabilitation services and complete any treatment services recommended by Cornerstone of

 Medical Arts, which may include at least three months of inpatient drug treatment (ECF No. 47).

        2.      As is more fully set fmth in the declaration of United States Probation Officer

 Stacy Laflin (attached as Exhibit 1), Defendant has violated his conditions ofrelease.

        WHEREFORE, the United States requests that the Comt forthwith enter an order on an ex

 parte basis directing the Clerk to issue a wanant for Defendant's arrest. The United States further

 requests that, after hearing, the Cou1t enter an order revoking Defendant's pre-trial release.




                                                     1
         Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 9 of 11


Case 1:19-rnj-00146-JCN Document 61 *SEALED*    Filed 07/03/19 Page 2 of 2   PagelD
                                      #:165



  Date: July 3, 2019
                                           Respectfully submitted,

                                           Halsey B. Frank


                                         U7d2 ~r b~v~ ~ Pfl~
                                        ~~~v/1~
                                            'Ssistant U.S. Attorney




                                       2
         Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 10 of 11

  ' 1:19-mj-00146-JCN Document 61-1 *SEALED*
Case                                                              Filed 07/03/19 Page 1of2          PagelD
                                     #: 166




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

    UNITED STATES OF AMERICA                      )
                                                  )     . No. 1:19-mj-146-JCN
            v.                                    )
                                                  )
    MUJAHEDEEN HASAN                              )

                                DECLARATION OF STACY LAFLIN

            I, Stacy Laflin, United States Probation Officer for the District of Maine, do hereby

    decla1·e as follows:

                                               Background

            On May 2, 2019, Defendant Mujahadeen Hasan made an initial appearance on a criminal

    complaint in the United States Dist1fot Comt for Southern District of New York. He was

   released on a $50,000 bond with conditions including that he submit to urinalysis and, if positive,

   a condition of drug testing and treatment would be added. On May 20, 2019, his conditions of

   release set in the Southern Distl'ict of New York were continued by this Cou1t. On May 31,

   2019, this Court entered an order requiring the defendant to undergo detoxification and

   rehabilitation services and complete any treatment services recommended by Cornerstone of

   Medical Aits, which may include at least three months of inpatient drng treatment (ECF No. 47).

                                           Basis for Revocation

           The Defendant was admitted to inpatient rehabilitation on June 5, 2019. He is scheduled

   to complete inpatient t1·eatment on July 3, 2019. According to the Clinical Director of

   Comerstore of Rhinebeck, Defendant is refusing to comply with the mandate that he attend

   Odyssey House long-term residential program. The United States Probation Office also directed

   Defendant to attend the residential program. He refused.
         Case 1:19-mj-06254-UA Document 1 Filed 07/03/19 Page 11 of 11


Case 1:19-mj-00146-JCN Document 61-1 *SEALED*                    Filed 07/03/19 Page 2 of 2          PagelD
                                      #: 167




           Based on the facts set fo1th above, Defendant has violated his conditions of release by

    refusing to follow the treatment services recommended by Cornerstone. The United States

    Probation Office for the Southern District of New York recommends that Defendant's p1·e-tdal

    release be revoked.

           I declare under penalty of pe1jury that the foregoing is true and correct to the best of my

   knowledge and belief, and that this declaration was executed on July 3, 2019.




                                                                        ~L~.~
                                                                 Stacy Laflin
                                                                 U.S. Probation Officer




                                                    2
